Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless -
	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	Claim(s) 1-4, 6-8 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cecil, Jr. et aI 5575692 (Cecil).
	Regarding claim 1, Cecil discloses a connector assembly, comprising: a cap housing 12 in which a first terminal 24 is disposed; a plug 14 in which a second terminal 76 is disposed, the plug (Figure 9) having a first end portion (left end) and a second end portion (right end) opposite the first end portion, the second end portion inserted into the cap housing, a first end portion (right end of Figure 2) of the cap housing and the first end portion of the plug to which a wire 26 is connected are each a coupling target; and a terminal position assurance (TPA) member 28 attachable to the coupling target of either the cap housing or the plug, the TPA member including a first block (upper 32) and a second block (lower 32) partitioned from one another in a circumferential direction of the wire, with the TPA member disposed at the coupling target of one of the cap housing or the plug, the first block and the second block are each independently insertable and attachable to the coupling target after the other one of the first block or the second block is inserted and attached to the coupling target.	
Regarding claim 2, Cecil, Jr. et al discloses the first block (upper 32) has a first frame 32 coupled to block a first end portion of the coupling target, a first wire guide 38 coupled to an outer circumferential surface of the wire, and a first latch 40 fastened to the coupling target, the second 
	Regarding claim 3, Cecil, Jr. et al discloses the first (upper) frame 32 and the second (lower) frame 32 are positioned on a same plane when the TPA member 28 is coupled to the coupling target.
	Regarding claim 4, Cecil, Jr. et al discloses the coupling target has a protruding wall 42 at the first end portion along an edge contacting the TPA member 28, the protruding wall protruding toward the TPA member, the first frame and the second frame each have a groove 40a into which the protruding wall is inserted.
	Regarding claim 6, Cecil, Jr. et al discloses the first wire guide 38 and the second wire guide 38 extend from the first (upper) frame 32 and the second (lower) frame 32 in a direction in which the first wire guide 38 and second wire guide 38 are coupled to the coupling target, an outer circumferential surface of each of the first wire guide and the second wire guide seals a portion of the coupling target into which the first terminal and the second terminal are respectively inserted.
	Regarding claim 7, Cecil, Jr. et al discloses the first wire guide 38 and the second wire guide 38 push a terminal 24,76 provided on the wire 26 into the coupling target by contacting and pressurizing an end portion of the terminal when inserted into the coupling target.
	Regarding claim 8, Cecil, Jr. et al discloses the first wire guide and the second wire guide each have a plurality of wire connecting grooves 38 extending parallel in a longitudinal direction of the wire 26 and independently coupled to a plurality of wires.
	Regarding claim 12, Cecil, Jr. et al discloses the coupling target hasa protruding portion 42 locked with the first latch 40.
	Regarding claim 13, Cecil, Jr. et aI discloses a pair of first latches (an upper 40 and a lower 40) are locked with a pair of sides of the coupling target.

		Regarding claim 18, Cecil, Jr. et al discloses the plug 14 has a first locking portion 42 on an outer side, the cap housing 12 has a second locking portion 42 capable of being fastened to the first locking portion.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill i n the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cecil, Jr. et al as applied to claim 4 above, and further in view of Hall et al 6755688.
	Hall et al (front page) discloses a protruding wall (immediately below the distal end of lead line 25) has a shape of a closed curve (at the right end) continuing along an entire perimeter of the first end portion of the coupling target, and to form the protruding wall of Cecil, Jr. et al with this shape thus would have been obvious, for better sealing from contaminants.
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cecil, Jr. et al as applied to claim 18 above, and further in view of Hayes et al 4891021.
	Hayes et aI (front page) discloses a first locking portion 40 has a shape of a cantilever extending in a direction in which the first locking portion is coupled to the cap housing and has an elasticity, and .
	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA - instant Background) in view of Cecil, Jr. et al.
	APA discloses a home appliance, comprising: a connector assembly. Cecil, Jr. et al (as noted above) discloses the recited connector assembly, and to use the connector assembly of Cecil, Jr et aI in the APA home appliance thus would have been obvious, to provide power to the home appliance.  The first and second blocks of Cecil are partitioned from one another in a circumferential direction of the wire and along a common plane such that the first block and the second block are moveable with respect to one another in an insertion direction of the TPA member into either the cap housing or the plug.
	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cecil, Jr. et al as applied to claim 14 above, and further in view of Sian 2005/0227548.
Regarding claim 15, Cecil, Jr. et al discloses the second (lower) latch 40 is disposed at a position other than a position of the first (upper) latch 40 on a perimeter of the coupling target.  Sian discloses TPA member 14 which is attachable to coupling target 12 in only a single orientation due to polarizing groove 66, and to provide the TPA member of Cecil with a polarizing groove thus would have been obvious, to allow attachment in only one orientation.
	Regarding claim 16, Cecil, Jr. et al discloses the second (lower) latch 40 is disposed on a bottom surface of the perimeter of the coupling target.
	Regarding claim 17, Cecil, Jr. et al discloses a plurality of second (lower) latches 42 are disposed on a same surface of the perimeter of the coupling target.
s 9-11 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is allowed.
Applicant's arguments filed June 2, 2021 have been fully considered but they are not persuasive. Applicant states “When connected, however, the halves” 32 of TPA member 28 of Cecil “are not moveable relative to one another in an installation direction”.  This is a mere statement without any supporting evidence.  Applicant admits that the halves can exhibit relative movement in the transverse direction.  There is nothing in the disclosure of Cecil to indicate that the halves can’t move relative to one another in the installation (longitudinal) direction as well before they are mounted to the connector due to the tongue-and-groove structure of the halves.  Thus the halves 32 can be installed independently to the connector.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/               Primary Examiner, Art Unit 2833